UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7983



JAMES OPLETON BRADLEY, JR.,

                                             Petitioner - Appellant,

          versus


R. DAVID MITCHELL,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-01-599-3-2-MU)


Submitted:   March 12, 2002                 Decided:   April 29, 2002


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Opleton Bradley, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Opleton Bradley, Jr., seeks to appeal the district

court’s   order   denying   relief   on   his   petition   filed   under   28

U.S.C.A. § 2254 (West 1994 & Supp. 2001).           We have reviewed the

record and the district court’s opinion and find no reversible

error.    Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court that

Bradley’s petition was untimely filed.          See Bradley v. Mitchell,

No. CA-01-599-3-2-MU (W.D.N.C. filed Nov. 9, 2001; entered Nov. 14,

2001).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   DISMISSED




                                     2